Upon the foregoing statement of facts BUNN, District Judge, delivered tiie opinion of the court.
The facts in this case are found by the court below, and cannot be reviewed here. The record shows very little conflict in the testimony, which fully supports the findings of the court. We think also that the conclusions of law are also fully sustained by the findings of fact, and that there is no error in the record for which the judgment can be reversed. The defendants in error did all they could to manufacture and ship the lard as soon as was possible, and by the first proper conveyance, and are not responsible for their not reaching Havana before some conceivable new tariff law might be enacted by the Spanish government in retaliation of a high tariff law passed by our congress. There is no evidence on the subject, and it is hardly possible that such a ground of damages could have entered into the contemplation of the parties when the contract was entered into. The Wilson tariff act, levyiug somewhat higher duties upon sugar and some other products imported from Cuba into the United States, was passed by both bouses of congress, after a joint" conference, on August 15, 1891. On the same day Nelson Morris & Co. shipped 200 tierces of lard, the second shipment being on the following day. The bill went to the president, and was retained by him without either signing, vetoing, or returning it to congress until August 27th, when it became a law by force of Hie constitutional provision provided for such cases. In the meantime the goods bad passed beyond control of the defendants, and were on (heir way to 'Havana, but did not, all of them, reach Hiere until after the duties on lard liad been raised by the action of the Spanish authorities. The goods being en route at the time the Spanish law was passed, the presumption would be that the new rates would not apply; but, however that might be, it seems clear that no such consequence could have reasonably entered into the minds of the parties when the order for shipment was made. The goods were shipped from Chicago on the 17th and 18th of August,— nearly two weeks before the Spanish duty was imposed. No one could know then that the Wilson bill would become a law, much less could it bo known or contemplated that, if it did become a law, in consequence of it the Spanish government would retaliate so quickly by imposing a higher duty upon lard imported from Hie United States. The damages claimed did not result from any act of the plaintiffs below, and, even if it could be so considered, {hey are too remote to come within the rule, which is general, that a person is not to be held responsible in damages for Hie remote consequences of his act, or, indeed, for any but those which are proximate or natural. 8 Am. & Eng. Enc. Law (2d Ed.) p. 561, and cases cited.
The damage's claimed in the case are not only not the proximate consequence of any act done by the plaintiffs below, but they are highly speculative in character. When the contract was made,,the chance that any such result would follow as the effect of the passage of tariff laws in the two countries was highly remote, and, whatever *692it might have been, must be considered as taken by the persons ordering the goods. . Besides this, the finding of the court exonerates the defendants in error from all fault or negligence, and places the responsibility upon the steamship company, which refused to receive the lard on board until the next sailing, which was a week later; so that, whatever damages were sustained by the plaintiffs in error, they were not in any just sense the result of any act of the defendants in error. The judgment of the court below is affirmed.